         Case 1:20-cv-00856-NONE-SAB Document 61 Filed 03/04/21 Page 1 of 1


 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8   DAVID MCDANIEL,                                     Case No. 1:20-cv-00856-NONE-SAB

 9                   Plaintiff,                          ORDER REQUIRING PLAINTIFF TO FILE
                                                         AN AMENDED COMPLAINT WITHIN
10           v.                                          TEN DAYS

11   RALPH DIAZ, et al.,

12                   Defendants.

13

14          On March 3, 2020, an order issued adopting findings and recommendations and

15 Defendants’ motions to dismiss the second amended complaint were granted in part and denied

16 in part. (ECF No. 60.) Some of the claims were dismissed with leave to amend. (Id.)

17          Accordingly, IT IS HEREBY ORDERED that:

18          1.      Plaintiff shall file any third amended complaint within ten (10) days of the date of

19                  entry of this order; and

20          2.      Defendants shall file a responsive pleading within fourteen (14) days of the filing

21                  of any third amended complaint.         If no amended complaint is filed, then

22                  Defendants shall file a responsive pleading within twenty (21) one days of the

23                  date of entry of this order.

24
     IT IS SO ORDERED.
25

26 Dated:        March 4, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
